    Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 1 of 11 PageID #:46491




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE OPANA ER ANTITRUST
LITIGATION                                      MDL No. 2580

                                                Lead Case No. 14-cv-10150
THIS DOCUMENT RELATES TO:
                                                Hon. Harry D. Leinenweber
All Actions
                                                  PUBLIC VERSION

     REPLY IN FURTHER SUPPORT OF DEFENDANTS’ MOTION TO PARTIALLY
    EXCLUDE THE OPINIONS AND PROPOSED TESTIMONY OF JANET K. DELEON1




1
      References to Exhibits #1 through #12 correspond to documents filed with Defendants’
Opening Brief (ECF No. 515). Exhibits #13 through #14 are attached hereto.
      Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 2 of 11 PageID #:46492




            In Defendants’ Motion to Partially Exclude The Opinions and Proposed Testimony of

     Janet K. DeLeon, Defendants explained that Ms. DeLeon’s testimony regarding Reformulated

     Opana ER should be excluded because it relates to issues that are not in dispute, constitutes a

     legal conclusion, and would likely confuse the jury and unduly prejudice Defendants.               In

     response, Plaintiffs attempt to blur the distinction between two questions: (a) whether Endo

     could legally promote Reformulated Opana ER as an improvement as a matter of regulatory law,

     and (b) whether the data available at the time provided a reasonable basis to conclude that

     Reformulated Opana ER reduced rates of abuse. The first question—on which Ms. DeLeon

     purports to opine—is not at issue in this case (and is also a legal question). By contrast, the latter

     question—on which Endo’s expert opines and Ms. DeLeon does not—is directly relevant to

     rebutting Plaintiffs’ claim that Endo launched Reformulated Opana ER as part of some

     anticompetitive scheme.

            Obfuscation, however, cannot save Ms. DeLeon’s testimony regarding Reformulated

     Opana ER. For the reasons explained below, and in Defendants’ opening brief, this Court should

     exclude that testimony.

                                                ARGUMENT

I.      MS. DELEON’S TESTIMONY WILL NOT HELP THE JURY DECIDE A
        “RELEVANT FACT AT ISSUE”

            Ms. DeLeon’s proposed testimony about Reformulated Opana ER should be excluded

     because her testimony would not “assist the trier of fact in determining a relevant fact at issue in

     the case.”   Lees v. Carthage Coll., 714 F.3d 516, 521 (7th Cir. 2013) (emphasis added).

     According to Ms. DeLeon, her assignment, as relevant to this motion, was to answer the question




                                                       1
  Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 3 of 11 PageID #:46493




                         Ex. 4, March 23, 2019 Expert Report of Janet K. [hereafter “DeLeon

Rep.”] ¶ 3(d). She purports to opine that:



                                                                                             Opp.

Br. at 2.

        Neither of these opinions, however, addresses questions at issue in this case. Endo does

not contend that it could promote (i.e., “claim”) Reformulated Opana ER as an improvement on,

or as being safer than, the original Opana ER (nor do Plaintiffs claim that Endo was doing so).

Rather, Endo’s position is that, regardless of the approved labeling for Reformulated Opana ER

or how Endo could promote it, the available epidemiological data demonstrated that there was a

reasonable basis to believe that the reformulated product reduced the rate of abuse, particularly

abuse through crushing and snorting. Ms. DeLeon’s opinions say nothing on this point. She

admitted that she did not analyze the relevant epidemiological data and is not qualified to do so.

Ex. 9, Dec. 4, 2019 Deposition of Janet K. DeLeon 14:7-13.

        Plaintiffs attempt to confuse this distinction by arguing that Ms. DeLeon’s opinions

respond to testimony from Endo’s fact and expert witnesses, including Endo’s expert Dr. Jody

Green. Opp. Br. at 5-6. But neither Dr. Green nor any Endo fact witness testified that Endo

could promote Opana ER as an improvement. Endo’s fact witnesses readily confirmed, when

asked, that Endo did not gain additional labeling for the reformulation and/or that Endo could not

market its products in ways not supported by their labels. See, e.g., Ex. 13, October 26, 2018

Deposition of Brian Lortie 246:21-247:3, 250:17-251:15 (no label changes related to abuse

deterrence); Ex. 14, October 23, 2018 Deposition of Demir Bingol 147:16-17

                                                     . In addition, Dr. Green acknowledged that




                                                2
      Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 4 of 11 PageID #:46494




                                Ex. 3, August 29, 2019 Expert Report of Jody. L. Green [hereafter

  “Green Rep.”] ¶ 109; Ex. 8, November 5, 2019 Rebuttal Report of Janet K. DeLeon [hereafter

  “DeLeon Rebuttal Rep.”] ¶ 5(c)(iii)



          Courts have excluded expert testimony in similar circumstances, where the expert’s

  proposed testimony was not germane to the underlying claims at issue in the litigation. See, e.g.,

  In re Mirena IUD Prods. Liab. Litig., 169 F. Supp. 3d 396, 421 (S.D.N.Y. 2016) (excluding

  expert testimony that “is not relevant to either Plaintiffs’ or Defendants’ theories of these cases,

  would waste time, and would unfairly prejudice Plaintiffs”); Hogan v. Novartis Pharm. Corp.,

  No. 06 Civ. 0260, 2011 WL 1533467, at *4 (E.D.N.Y. Apr. 24, 2011). For example, in Hogan v.

  Novartis Pharmaceuticals Corp., the court excluded the regulatory expert’s opinion on FDA

  issues because the plaintiff had “not asserted a federal claim for violating FDA regulations” but

  had instead brought a duty to warn claim under common law. 2011 WL 1533467, at *2. As a

  result, “most of her testimony [was] irrelevant to the [] action.” Id. As explained above, Ms.

  DeLeon’s testimony regarding how Endo could promote Reformulated Opana ER is similarly

  irrelevant to the issues the jury will be asked to decide in this case, if it proceeds to trial.

II.    MS. DELEON’S TESTIMONY IS NOT NECESSARY FOR THE JURY TO
       UNDERSTAND THE RELEVANT REGULATORY FRAMEWORK

          Plaintiffs state over and over again that Ms. DeLeon’s testimony is needed “to assist the

  jury in understanding complex FDA rules and regulations.” Opp. Br. at 7-9, 12. But the only

  regulation Ms. DeLeon describes as relevant to her opinion merely provides that pharmaceutical

  manufacturers may not market their products on grounds not supported by the product label. Ex.

  4, DeLeon Rep. ¶ 95. Ms. DeLeon’s testimony regarding this FDA regulation will not assist the

  jury for two reasons. First, as described above, that regulation does not relate to a question that



                                                      3
 Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 5 of 11 PageID #:46495




is actually at issue in the case because there is no dispute regarding how Endo was permitted to

promote Reformulated Opana ER.          Second, the prohibition on promoting pharmaceutical

products on grounds not supported by the FDA-approved label is not a “complex” regulation

outside the ability of the jury to understand without expert explanation. Sullivan v. Alcatel-

Lucent USA Inc., No. 12 C 07528, 2014 WL 3558690, at *6 (N.D. Ill. July 17, 2014) (“[E]xpert

testimony does not assist the trier of fact when the jury is able to evaluate the same evidence and

is capable of drawing its own conclusions without the introduction of a proffered expert’s

testimony”) (quoting Aponte v. City of Chicago, No. 09 C 8082, 2011 WL 1838773, at *2 (N.D.

Ill. May 12, 2011)); see also Dhillon v. Crown Controls Corp., 269 F.3d 865, 871 (7th Cir. 2001)

(“‘[A]n expert . . . must testify to something more than what is ‘obvious to the layperson’ in

order to be of any particular assistance to the jury.’” (alterations in original) (quoting Ancho v.

Pentek Corp., 157 F.3d 512, 519 (7th Cir.1998)).

       The cases Plaintiffs cite in their Opposition are not to the contrary, and the experts’

opinions in those cases do not remotely resemble Ms. DeLeon’s opinion here. For example, in

Antrim Pharm. LLC v. Bio-Pharm, Inc, 950 F.3d 423 (7th Cir. 2020), a breach of contract case

between an Abbreviated New Drug Application (“ANDA”) holder and its contract manufacturer,

one of the key issues was the parties’ relationship with one another. The Seventh Circuit

affirmed the district court’s decision to permit expert testimony on the “FDA’s statutory and

regulatory authority” related to ANDAs, because the expert’s “testimony on ANDA ownership

assisted the jury with understanding how Antrim’s ownership of the [] ANDA was irrelevant to

whether Antrim owned the [product] manufactured by Bio-Pharm.” Id. at 431. This was

particularly relevant because an Antrim witness “incorrectly stated there is ‘no difference’

between ownership of an ANDA and ownership of the underlying product.” Id. Here, there is

no complex regulatory issue at the core of this antitrust dispute that Ms. DeLeon’s opinion would

                                                4
 Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 6 of 11 PageID #:46496




help the jury understand.   Nor has any fact or expert witness for the Defendants testified

“incorrectly” about Endo’s Reformulated Opana ER labeling or how Endo was allowed to

promote its product.

       Similarly, Plaintiffs’ attempt to compare Ms. DeLeon’s proposed testimony to the

testimony permitted by the court in In re Yasmin & YAZ (Drospirenone) Marketing, Sales

Practices & Products Liability Litigation only further emphasizes the shortcomings of Ms.

DeLeon’s opinion. No. 3:09-MD-02100, 2011 WL 6302287 (S.D. Ill. Dec. 16, 2011). Whereas

plaintiffs’ expert in Yasmin, Dr. Blume, analyzed the risks of Yasmin and Yaz relative to other

oral contraceptives and described how “the labeling for particular products has been

differentiated to highlight greater risks in those products,” Ms. DeLeon provides no such

contextualizing information about Opana ER or other long-acting opioid products, much less

tamper-resistant opioid products. Id. at *23. Additionally, whereas Dr. Blume’s testimony about

“Bayer’s marketing efforts to promote Yasmin/YAZ for indications not approved by the FDA”

pertained directly to Bayer’s alleged wrongdoing, Ms. DeLeon’s opinion does not pertain to any

alleged wrongdoing by Endo. Id. at *22. Plaintiffs in this case do not claim that Endo promoted

Reformulated Opana ER in a manner inconsistent with its label.

       Likewise, in In re Mirena IUD Products Liability Litigation, the court found that a

regulatory expert’s testimony on the adequacy of a pharmaceutical label and the “reasonableness

of a pharmaceutical company’s conduct in light of the complex nature of the FDA framework is

helpful to a jury.” 169 F. Supp. 3d at 478–79. However, the court excluded the same expert’s

testimony where she: (1) did “not have specialized expertise”; (2) merely recited “reports and

regulatory actions, with little or no analysis”; or (3) “simply rehash[ed] otherwise admissible

evidence about which she ha[d] no personal knowledge.” Id. at 475–78. Ms. DeLeon’s opinion

regarding Reformulated Opana ER does not address the “reasonableness” of Endo’s promotional

                                              5
       Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 7 of 11 PageID #:46497




   activities or the adequacy of Reformulated Opana ER’s label, neither of which is at issue in this

   case. But her opinion does suffer from the same flaws that led the court to exclude portions of

   the expert’s testimony in In re Mirena IUD.

           In sum, even if restrictions on Endo’s ability to promote Reformulated Opana ER were

   relevant in this case (which they are not), Ms. DeLeon’s opinion does not explain complex

   regulations that jurors would be unable to comprehend on their own.

III.    MS. DELEON’S OPINION IS A PURE LEGAL CONCLUSION THAT MUST BE
        EXCLUDED

           Ms. DeLeon’s opinion that



           Ex. 4, DeLeon Rep. ¶ 95 (citing 21 U.S.C. § 352), should be excluded for an additional,

   independent reason. It is a pure legal conclusion, which is not a proper subject for expert

   testimony. “[T]he meaning of statutes, regulations, and contract terms is a subject for the court,

   not for testimonial experts” even where, as here, the statute or regulation is “tangential to the

   crucial questions the factfinder ha[s] to answer.” United States v. Lupton, 620 F.3d 790, 800 (7th

   Cir. 2010) (internal marks and citations omitted); see also United States v. Caputo, 517 F.3d 935,

   942 (7th Cir. 2008) (“The ‘expert’ would have testified about the meaning of the statute and

   regulations. That’s a subject for the court, not for testimonial experts.”).2




   2
          Plaintiffs point out that other decisions have distinguished Caputo in cases where the
   expert was not offering a pure legal opinion. Plaintiffs have not, however, explained how Ms.
   DeLeon’s opinion is anything other than a pure legal decision.

                                                     6
      Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 8 of 11 PageID #:46498




          Ms. DeLeon is not opining on Endo’s “compliance with FDA regulations;”3 analyzing

  what the FDA would or would not “infer” from a regulatory action by Endo;4 “providing

  concrete information against which to measure abstract legal concepts;”5 or testifying how an

  agency “enforce[s] regulations, whether transactions comply with regulations, [or how an

  agency] ensure[s] that the public knows about regulations.”6 Rather, she simply cites a statute

  and explains its meaning. Even if such testimony were relevant (and it is not, as explained

  above), it is not permitted in the Seventh Circuit.

IV.    MS. DELEON’S TESTIMONY WOULD CONFUSE THE JURY AND PREJUDICE
       DEFENDANTS

          Ms. DeLeon’s testimony regarding Reformulated Opana ER should also be excluded

  under Federal Rule of Evidence 403, because it is likely to confuse the jury and any marginal

  benefit will be substantially outweighed by the unfair prejudice to Defendants. See Nimely v.

  City of New York, 414 F.3d 381, 397 (2d Cir. 2005) (describing “the uniquely important role

  that Rule 403 has to play in a district court's scrutiny of expert testimony, given the unique

  weight such evidence may have in a jury's deliberations”). As explained above, Plaintiffs are not

  alleging that Endo unlawfully promoted Opana ER (original or reformulated). As a result, her

  testimony regarding how Endo could lawfully promote Reformulated Opana ER is not relevant

  to any issue in the case and will be of no real benefit to the jury.




  3
          In re Mirena IUD Prod. Liab. Litig., 169 F. Supp. 3d at 467 (collecting cases).
  4
         Antrim Pharm. LLC v. Bio-Pharm, Inc, 950 F.3d 423, 430 (7th Cir. 2020) (see discussion
  supra at 4-5).
  5
          United States v. Blount, 502 F.3d 674, 680 (7th Cir. 2007) (“Boerm did not couch his
  testimony in legal terms by saying he believed Blount ‘possessed’ the gun ‘in furtherance’ of a
  drug trafficking crime; rather, he stated that the gun was used ‘to protect the business, the drug
  business.’”).
  6
          United States v. Davis, 471 F.3d 783, 789 (7th Cir. 2006).

                                                     7
 Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 9 of 11 PageID #:46499




       Moreover, as also explained above, Ms. DeLeon obfuscates the distinction between how

Endo could promote Reformulated Opana ER and whether the available data would allow for the

reasonable conclusion that the product was, in fact, an improvement. There is, therefore, a

substantial risk that the jury could mistakenly believe that how Endo promoted Reformulated

Opana ER is relevant in this matter or could misunderstand Ms. DeLeon’s testimony to suggest

that Endo somehow improperly promoted Reformulated Opana ER. Such a misunderstanding

would be particularly prejudicial here, in a case involving an opioid product, given the public

awareness of the public health issues—and litigation over promotional activities—related to such

products.

                                       CONCLUSION

       Defendants respectfully request that the Court grant Defendants’ Motion to Partially

Exclude the Opinions and Proposed Testimony of Janet K. DeLeon and exclude Ms. DeLeon

from testifying regarding Reformulated Opana ER.




                                               8
 Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 10 of 11 PageID #:46500




Dated: August 4, 2020                                Respectfully submitted,

/s/ Devora Allon                                     /s/ George G. Gordon
Jay P. Lefkowitz, P.C. (admitted pro hac vice)       George G. Gordon (admitted pro hac vice)
Devora W. Allon, P.C. (admitted pro hac vice)        Julia Chapman (admitted pro hac vice)
Evelyn Blacklock (admitted pro hac vice)             Thomas J. Miller (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                 John P. McClam (admitted pro hac vice)
601 Lexington Avenue                                 Sharon K. Gagliardi (admitted pro hac vice)
New York, NY 10022                                   DECHERT LLP
(212) 446-4800                                       Cira Centre, 2929 Arch Street
jay.lefkowitz@kirkland.com                           Philadelphia, PA 19104
devora.allon@kirkland.com                            Tel.: (215) 994 4000
evelyn.blacklock@kirkland.com                        Fax: (215) 994-2222
                                                     george.gordon@dechert.com
James R.P. Hileman                                   julia.chapman@dechert.com
KIRKLAND & ELLIS LLP                                 thomas.miller@dechert.com
300 North LaSalle Street                             john.mcclam@dechert.com
Chicago, IL 60654                                    sharon.gagliardi@dechert.com
(312) 862-7090
jhileman@kirkland.com                                Craig Falls (admitted pro hac vice)
                                                     DECHERT LLP
Counsel for Defendant Impax Laboratories, Inc.       1900 K Street, NW
                                                     Washington, DC 20006
                                                     Tel.: (202) 261-3300
                                                     Fax: (202) 261-3333
                                                     craig.falls@dechert.com

                                                     Robert D. Rhoad (admitted pro hac vice)
                                                     DECHERT LLP
                                                     502 Carnegie Center, Suite 104
                                                     Princeton, NJ 08540
                                                     Tel.: (609) 955-3269
                                                     Fax.: (609) 873-9142
                                                     robert.rhoad@dechert.com

                                                     Angela Liu
                                                     DECHERT LLP
                                                     35 West Wacker Drive, Suite 3400
                                                     Chicago, IL 60601
                                                     Tel.: (312) 646-5800
                                                     Fax: (312) 646-5858
                                                     angela.liu@dechert.com

                                                     Counsel for Defendants Endo Health Solutions
                                                     Inc., Endo Pharmaceuticals Inc., and
                                                     Penwest Pharmaceuticals Co.



                                                 9
 Case: 1:14-cv-10150 Document #: 695 Filed: 08/18/20 Page 11 of 11 PageID #:46501




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I caused to be filed the foregoing document with

the United States District Court for the Northern District of Illinois using the CM/ECF system,

and caused it to be served on all registered participants via the notice of electronic filing and by

emailing a copy of the moving papers to counsel for Plaintiffs.


/s/ Angela Liu
DECHERT LLP
35 West Wacker Drive, Suite 3400
Chicago, IL 60601
Tel.: (312) 646-5800
Fax: (312) 646-5858
angela.liu@dechert.com
